Case: 11-15670    Date Filed: 06/13/2013   Page: 1 of 27


                                                         [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 11-15670
                       ________________________

                  D.C. Docket No. 9:08-cv-81244-KAM



UNITED STATES OF AMERICA,

                                         Plaintiff - Appellee,

versus

ADT SECURITY SERVICES, INC.,

                                         Claimant - Appellee,

THOMAS ROSSI,

BAYHILL DEVELOPMENT, LLC,

                                         Claimants - Appellants.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 13, 2013)
               Case: 11-15670        Date Filed: 06/13/2013      Page: 2 of 27


Before MARTIN, HILL and BARKSDALE, ∗ Circuit Judges.

PER CURIAM:

       The appeal in this civil forfeiture in rem action is from a judgment under

Federal Rule of Civil Procedure 54(b) (where action presents more than one claim

for relief, or when multiple parties are involved, court may direct entry of final

judgment to one or more, but not all, claims or parties if court expressly determines

no just reason for delay). Bayhill Development, LLC, and Thomas Rossi, who

represents he is Bayhill’s managing member, challenge: the 11 October 2011

order denying attorney’s fees and costs associated with their moving successfully

to set aside a default; and the 13 October 2011 Rule 54(b) judgment, which granted

summary judgment to the Government based on Bayhill’s lack of standing. The

appeal from the fees-and-costs order is DISMISSED; the Rule 54(b) judgment is

AFFIRMED.

                                               I.

       On 24 October 2008, the Government filed a verified complaint for civil

forfeiture in rem against: all funds in the account of Property Futures, Inc.; and all

interests of Robert Gannon, Property Futures, Inc., and Gannon Family Company,

LLC (Gannon), in four real-estate properties, located at: 2801 Gateway Drive,

Pompano Beach, Florida; 32100 U.S. Highway 19 North, Palm Harbor, Florida;

∗
 Honorable Rhesa H. Barksdale, United States Circuit Judge for the Fifth Circuit, sitting by
designation.
                                                2
              Case: 11-15670    Date Filed: 06/13/2013    Page: 3 of 27


3040 Industry Drive, East Hempfield, Pennsylvania; and 111 Windsor Drive, Oak

Brook, Illinois. The complaint asserted the properties were forfeitable under 18

U.S.C. § 981(a)(1)(c) for representing “proceeds derived, directly or indirectly,

from the illegal mail fraud, wire fraud, and racketeering activities of the defendants

in the case of [United States v. Artuso, No. 08-60014-CR-DMM]”.                Those

defendants had been convicted “for conspiracy under the Racketeer Influenced

Corrupt Organizations Act . . . , multiple mail and wire fraud counts, and money

laundering conspiracy”; their convictions were affirmed on appeal after this

forfeiture action was filed. United States v. Artuso, Nos. 08-17263 & 09-16093, at

*2 (11th Cir. 20 June 2012).

      In short, those defendants, with the help of an officer of ADT Security

Services, Inc. (ADT), defrauded ADT by causing it to sell the above-described

properties at lower-than-market prices to four different manager-managed LLCs;

the LLCs then leased those properties back to ADT at higher-than-market rental

rates. The following three sales are relevant to this action: the Pompano Beach

property was sold to Efficient Realty & Development, L.L.C., a Florida limited

liability company (Efficient Realty FL); the Palm Harbor property was sold to

Westmore Properties, LLC, a Florida limited liability company (Westmore); and

the Pennsylvania property was sold to Efficient Realty & Development, LLC, a

Pennsylvania limited liability company (Efficient Realty PA).             The above-


                                          3
             Case: 11-15670     Date Filed: 06/13/2013    Page: 4 of 27


referenced account of Property Futures, Inc., contains proceeds from rents paid by

ADT to the LLCs.

      As noted, this action was filed in 2008 to forfeit the properties and rental

proceeds generated by them. As a result of the criminal proceeding, the interests

of the convicted defendants in the LLCs, properties, and bank account were

forfeited to the Government in 2009. Gannon and others filed claims to the

properties and proceeds; ADT filed its verified claim on 2 June 2009.

      On 19 June 2009, the Government moved successfully for entry of default

against Bayhill and Rossi (as noted, Rossi represents he is Bayhill’s managing

member) for failing to file required claims in this proceeding as possible claimants

to the properties. The Government submitted an affidavit stating that Bayhill had a

ten percent interest in three of the four properties for which forfeiture was sought

(the two Florida properties and the Pennsylvania property).

      On 28 June 2009, the Government moved to amend its verified complaint to

describe more precisely the properties to be forfeited. Specifically, more than just

the interests of Gannon were to be forfeited; the motion acknowledged more

parties may have an interest in the properties.          Accordingly, the amended

complaint listed only the four properties, and also included “all lease payment

monies being held in escrow by the United States Marshals Service” for those

properties. (The Government moved to amend a second time, but only to clarify it


                                         4
             Case: 11-15670        Date Filed: 06/13/2013   Page: 5 of 27


was not seeking to forfeit the interests of two named “innocent mortgageholders”;

the motion was granted. This second amended complaint, filed 27 July 2009, is the

operative complaint.)

      Bayhill and Rossi moved on 11 July 2009 to set aside the default, asserting

the original complaint only requested forfeiture of Gannon’s interests. They also

sought attorney’s fees and costs associated with their motion. The Government did

not oppose vacating the default.

      Pursuant to 28 U.S.C. § 636(c) (upon consent of parties, full-time magistrate

judge may conduct proceedings in civil matter and enter judgment when

designated to exercise jurisdiction by district court) and Federal Rule of Civil

Procedure 73 (same, pursuant to authorization under § 636(c)), the magistrate

judge, by a 1 September 2009 order, granted Bayhill’s and Rossi’s motion,

requiring the Government to pay their attorney’s fees and costs incurred by moving

to set aside the default. The order did not, however, state the amount to be paid.

The Government moved unsuccessfully for reconsideration.

      Upon Bayhill’s notice of non-consent to magistrate-judge jurisdiction,

however, this proceeding was returned to the district judge; it was then referred by

that judge to the magistrate judge “for appropriate disposition or report and

recommendation of all pre-trial matters”. Thereafter, on 1 March 2010, Bayhill

and Rossi moved for a specified amount of fees and costs. Because of the above-


                                            5
             Case: 11-15670     Date Filed: 06/13/2013   Page: 6 of 27


described   jurisdictional   shuffling,   the   magistrate   judge’s      report   and

recommendation (R&R) was not issued until 6 May 2010; it recommended Bayhill

and Rossi receive $35,647.50 in fees and $109.76 in costs.

      On 7 June 2010, the Government moved the district court to revisit the

magistrate judge’s 1 September 2009 order awarding Bayhill and Rossi attorney’s

fees and costs and the subsequent order denying the Government’s motion to

reconsider. Simultaneously, the Government filed its objections to the 6 May 2010

R&R recommending the amounts Bayhill and Rossi should receive.

      Earlier, on 7 September 2009, Bayhill, “by and through its Managing

Member, Thomas Rossi”, filed a verified claim, asserting a ten percent interest in

the two Florida properties and the Pennsylvania property, and a ten percent interest

in the escrowed lease payments. A footnote to the claim stated:

            Bayhill Development, LLC, has at times been referred to
            interchangeably as Bayhill Development, Inc., as a
            function of typographical errors. This claim is made on
            behalf of both entities and the term ‘Bayhill’ is intended
            here to refer to both entities. As the government is
            aware, Bayhill owns its ten percent interest in each of the
            properties, through its membership in [Westmore],
            [Efficient Realty FL], and [Efficient Realty PA] and so
            Mr. Rossi makes this claim on behalf of Bayhill and
            those other entities in which Bayhill is a member to ten
            percent (10%) of the value of the underlying defendant
            properties identified herein and to ten percent (10%) of
            all monies held in escrow with respect to such properties
            as identified herein.



                                          6
              Case: 11-15670     Date Filed: 06/13/2013      Page: 7 of 27


The claim was verified and signed by Rossi “on behalf of Bayhill Development,

LLC[,] and all other relevant entities herein identified”.

      On 6 April 2010, pursuant to Rule G(8)(c)(i)(B) of the Federal Rules of

Civil Procedure “Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions” and Federal Rule of Civil Procedure 56, the Government

moved to strike the claims of Bayhill and Gannon for lack of standing and/or for

partial summary judgment; the Government requested an evidentiary hearing on

that motion. At a 17 May 2010 motion hearing before the magistrate judge, the

Government presented documentary evidence without objection; on the other hand,

Bayhill presented no evidence to show standing, relying only on argument and

earlier pleadings.

      On 11 June 2010, Bayhill and Gannon moved for leave to file an amended

verified claim, seeking to clarify: the claims made; by whom they were made; and

the authority of the parties to file them in their respective capacities.    The

Government and ADT opposed the motion.

      The magistrate judge’s 23 July 2010 R&R recommended: granting in part

the Government’s motion for partial summary judgment; and denying as moot the

portion of the motion to strike Bayhill’s and Gannon’s claims. On 3 and 23

August 2010, the magistrate judge issued an omnibus order and amended omnibus

order on outstanding motions, which included, inter alia, striking Bayhill’s and


                                           7
             Case: 11-15670     Date Filed: 06/13/2013   Page: 8 of 27


Gannon’s motion for leave to file an amended verified claim “as moot without

prejudice with leave to refile”, with instruction that should the R&R on summary

judgment be adopted by the district court as to Bayhill, the motion for leave to file

an amended verified claim “must be denied as moot or otherwise denied as futile

as Bayhill will be deemed without standing to file such motion”.

      On 30 August 2010, Gannon entered into a stipulation and settlement

agreement, approved by the court on 20 September 2010, through which Gannon,

inter alia, withdrew, with prejudice, all claims relating to the forfeiture action.

Accordingly, because Gannon’s 9.9 percent interest is no longer at issue, and

because 80.1 percent of the interest in the three LLCs was forfeited to the

Government as a result of the criminal proceeding, this forfeiture proceeding

concerns only Bayhill’s claimed ten percent interest in the three LLCs.

      On 7 October 2010, the district judge heard oral argument on objections to

the R&R on summary judgment. An order adopting that R&R was issued a year

later, on 3 October 2011. United States v. All Funds in the Account of Prop.

Futures, Inc., 820 F. Supp. 2d 1305 (S.D. Fla. 2011).

      On 11 October 2011, the district judge entered an order addressing:

Bayhill’s and Rossi’s 1 March 2010 motion for an order awarding a specified

amount of fees and costs, which the magistrate judge recommended granting in the

6 May 2010 R&R; and the Government’s 7 June 2010 motion to revisit the


                                         8
             Case: 11-15670     Date Filed: 06/13/2013   Page: 9 of 27


magistrate judge’s 1 September 2009 order awarding Bayhill and Rossi attorney’s

fees and costs and the subsequent order denying the Government’s motion to

reconsider, which had been deferred to the district court in the magistrate judge’s

omnibus order and amended omnibus order. United States v. All Funds in the

Account of Prop. Futures, Inc., No. 08-81244-CIV, 2011 WL 7020934 (S.D. Fla.

11 Oct. 2011). Acknowledging the magistrate judge had operated under consent

jurisdiction at the time of the 1 September 2009 order awarding fees and costs, the

district court concluded that the amount of the award not being determined at that

time rendered that order’s award of fees and costs not final, citing Hibiscus Assocs.

Ltd. v. Bd. of Trs. of Policemen & Firemen Ret. Sys. of Detroit, 50 F.3d 908, 921-

22 (11th Cir. 1995) (where amount of fee award not yet determined, award not

final). All Funds in the Account of Prop. Futures, Inc., 2011 WL 7020934, at *1-2.

With both motions properly before it, the district court: granted the Government’s

motion to revisit the magistrate judge’s order awarding fees and costs; denied

Bayhill’s and Rossi’s motion for an order awarding an amount of fees and costs;

and did not adopt the R&R which had recommended awarding attorney’s fees and

costs associated with Bayhill’s and Rossi’s moving to set aside the entry of default,

ruling they were not “prevailing parties” under the fee-shifting provisions of the

Civil Asset Forfeiture Reform Act of 2002 (CAFRA), 28 U.S.C. § 2465. Id. at *2.

No judgment has been entered, however, with respect to this order.


                                         9
             Case: 11-15670    Date Filed: 06/13/2013   Page: 10 of 27


      Two days later, on 13 October 2011, a Rule 54(b) judgment was entered,

dismissing Bayhill’s claim with prejudice, and dismissing Bayhill as a claimant.

(The adopted R&R and the Rule 54(b) certification confirm the judgment entered

for the Government on 13 October was a full and final resolution of all claims

presented by Bayhill.) No judgment was entered, however, with respect to Rossi in

his individual capacity. And, as noted, the fees-and-costs denial is not included in

the Rule 54(b) judgment.

                                        II.

      Bayhill and Rossi challenge the district court’s: not awarding the fees and

costs associated with their moving to set aside the default; and granting summary

judgment in favor of the Government, based on lack of standing.

                                        A.

      At the outset, it is necessary to decide what parties and claims are properly

before us. It goes without saying that jurisdiction on appeal requires a final and

appealable order for review, or some other jurisdictional basis. 28 U.S.C. §§ 1291

& 1292; see also Atlantic Fed. Sav. & Loan Ass’n v. Blythe Eastman Paine

Webber, Inc., 890 F.2d 371, 376 (11th Cir. 1989) (the Supreme Court has

recognized three exceptions to the final judgment rule:       “the collateral order

doctrine, the doctrine of practical finality, and the exception for intermediate

resolution of issues fundamental to the merits of the case”). As discussed below,


                                        10
             Case: 11-15670    Date Filed: 06/13/2013   Page: 11 of 27


we have jurisdiction only over the Government and Bayhill, and only pertaining to

the summary judgment.

                                         1.

      ADT is not a party to the challenged summary judgment provided for in the

Rule 54(b) judgment and, therefore, is not a party to this appeal. Neither the

Government’s adopting ADT’s briefing nor ADT’s opposing Bayhill’s and Rossi’s

motion to amend their verified claim is sufficient to render ADT a party to this

appeal. As provided in the Rule 54(b) judgment dismissing Bayhill’s claim, with

prejudice, ADT’s claim was severed and continued.

                                         2.

      The Rule 54(b) judgment dismissed Bayhill’s claim, as well as Bayhill as a

claimant/party. The judgment did not refer to Rossi, who did not file a claim in his

individual capacity. Indeed, Bayhill’s verified claim states: “Mr. Rossi makes this

claim on behalf of Bayhill and those other entities in which Bayhill is a member”.

(Emphasis added.) There is no final judgment against Rossi; nor does he assert,

much less demonstrate, any other jurisdictional basis on which to challenge the

summary judgment. Therefore, he is not a party to this appeal.

                                         3.

      Regarding Bayhill’s challenging the 11 October 2011 order denying fees and

costs, and as noted above, that order is not a final judgment. And, that order does


                                        11
             Case: 11-15670     Date Filed: 06/13/2013   Page: 12 of 27


not fall within one of the above-described exceptions to the final-judgment rule.

Therefore, we lack jurisdiction to review it.

                                          B.

      Bayhill challenges the summary judgment for the Government, which held

Bayhill lacks standing to file a verified claim. A summary judgment is reviewed

de novo, applying the same standard as did the district court. E.g., Bozeman v.

Orum, 422 F.3d 1265, 1267 (11th Cir. 2005). In so doing, the non-movant’s

version of the facts is accepted as true, and all justifiable inferences are drawn in

the non-movant’s favor. Id. Summary judgment is proper if the evidence shows

“no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law”. Fed. R. Civ. P. 56(a).

      The Government’s challenge to Bayhill’s standing rests in part on the

Government’s asserting Bayhill Development, LLC, does not exist as a jural entity.

The Government is correct in maintaining Bayhill is not a properly formed limited

liability company (LLC). An LLC’s being a “relatively new, hybrid form of

business entity”, CARTER G. BISHOP & DANIEL S. KLEINBERGER, LIMITED

LIABILITY COMPANIES: TAX AND BUSINESS LAW ¶ 1.01 (2012), an understanding of

an LLC is critical to resolution of the Government’s claiming lack of standing.

             The limited liability company (LLC) is a relatively new,
             hybrid form of business entity that combines the liability
             shield of a corporation with the federal tax classification
             of a partnership. A creature of state law, each LLC is
                                          12
             Case: 11-15670     Date Filed: 06/13/2013    Page: 13 of 27


             organized under an LLC statute that creates the company,
             gives it a legal existence separate from its owners (called
             “members”), shields those members from partner-like
             vicarious liability, governs the company’s operations,
             and controls how and when the company comes to an
             end. The essence of an LLC is the co-existence of
             partnership tax status with corporate-like limited liability.

Id. (footnotes omitted).

      Florida LLCs have broad powers to conduct their business and may be

formed for any lawful purpose. FLA. STAT. §§ 608.403, .404(1)-(17). A Florida

LLC is properly formed by, inter alia, filing its name and articles of incorporation

with the Florida Department of State.          Id. §§ 608.405, .407.   Any “person”,

whether natural or legal, may be a member of an LLC. Id. §§ 608.405, .402(25).

An LLC is managed by its members, unless the articles of incorporation expressly

provides a manager will manage the LLC. Id. § 608.422. In a member-managed

LLC, each member is the LLC’s agent; ordinarily, an act of a member for

apparently carrying on, in the ordinary course, the LLC’s business binds the LLC.

Id. § 608.4235(1)(a). In a manager-managed LLC, members are not the LLC’s

agent solely by virtue of being a member; ordinarily, an act of a manager for

carrying on, in the ordinary course, the LLC’s business binds the LLC. Id.

§ 608.4235(2)(a). “A manager must be designated, appointed, elected, removed, or

replaced by a vote, approval or consent of a majority-in-interest of the members”.

Id. § 608.422(4)(c)(1).


                                          13
             Case: 11-15670     Date Filed: 06/13/2013   Page: 14 of 27


      A Pennsylvania LLC may carry on any lawful business, and, unless

otherwise stated in its articles of incorporation, may engage in all lawful activities

for which LLCs may be organized. 15 PA. CONS. STAT. ANN. §§ 8921(a), 8911(a).

An LLC is properly formed when a person, including a non-member, files articles

of incorporation with the Pennsylvania Secretary of State. Id. §§ 8912, 8914.

Pennsylvania LLCs are member-managed, unless the articles of incorporation

specify manager-management. Id. § 8941. In a member-managed LLC, members

are the LLC’s agents for the purpose of its business; likewise, in a manager-

managed LLC, managers are the LLC’s agents for the purpose of its business. Id.

§ 8943(a)-(b). Pennsylvania allows selection and qualification of managers to be

prescribed in the LLC’s operating agreement. Id. § 8941(c). Unless a unanimous

vote is required as provided in the operating agreement, “the affirmative vote or

consent of a majority of the members or managers . . . entitled to vote on a matter

shall be required to decide any matter to be acted upon by the members or

managers”. Id. § 8942(a).

      Bayhill Development, Inc., was registered in Delaware in 2001. But, in the

operating agreements for Westmore, Efficient Realty FL, and Efficient Realty PA,

Bayhill Development, LLC, is the entity identified as a member of those LLCs;

and, it is listed in those operating agreements as owning a ten percent interest in




                                         14
             Case: 11-15670      Date Filed: 06/13/2013   Page: 15 of 27


the three properties owned by those three LLCs.           That ownership interest is

claimed as a result of Bayhill’s membership in those three LLCs.

      In 2006, Rossi reinstated Bayhill Development, Inc., after it had become

inactive, then filed articles of organization in Delaware for a new (another) LLC:

Bayhill Development Group, LLC.          Rather than bring this information to the

court’s attention, Bayhill’s verified claim included the above-discussed footnote,

which explained the difference in Bayhill’s name as a mere typographical error;

Rossi then verified and signed the claim “on behalf of Bayhill Development, LLC,

and all other relevant entities herein identified”.

      At the 17 May 2010 hearing, however, on the Government’s summary-

judgment motion, the Government submitted, without objection, documents

supporting the non-existence of a certificate of incorporation, certificate of limited

partnership, or articles of organization filed for the first Bayhill LLC, Bayhill

Development, LLC, in New York, where Bayhill claimed it was organized.

Bayhill’s counsel admitted as much at that hearing, stating:                 “Bayhill

Development, LLC[,] was not properly formed as an LLC”.

      Bayhill contends it exists, however, in the form of either a de facto LLC or

an LLC by estoppel. The adopted R&R stated it did not need to consider this issue

in order to reach its recommendation that Bayhill lacked standing to file a verified

claim. The R&R stated in a footnote, inter alia:


                                           15
              Case: 11-15670     Date Filed: 06/13/2013     Page: 16 of 27


              [B]ecause the undersigned finds that neither [Bayhill nor
              Gannon] has standing, as a substantive matter, to file a
              claim on behalf of themselves to property belonging to
              the LLCs, it’s unnecessary to address the Government’s
              argument that Bayhill, LLC, since it wasn’t properly
              formed, is not a proper party claimant, or Bayhill’s
              counter-argument that Bayhill[,] LLC[,] exists by virtue
              of estoppel or de facto. Nonetheless, the [c]ourt feels
              constrained to point out that while the undersigned
              previously accepted as true Rossi’s explanation for
              failing to form the proper legal entities for purposes of
              the Supplemental Rule [G(5)] analysis, there is
              substantial evidence in this record that Rossi’s attestation
              in his supporting statement under oath . . . in support of
              the claim is lacking in credibility. The Government
              evidence adduced at the hearing on the instant motion
              would in all likelihood compel this court to make such
              finding if one were required.
All Funds in the Account of Prop. Futures, Inc., 820 F. Supp. 2d at 1322 n.22.

       Accordingly, Bayhill mentions its alternative LLC contention only in a

footnote in its opening brief; after the Government thoroughly briefed this issue in

its response brief, Bayhill, again, provided only a footnote in its reply brief, stating,

inter alia:

              Whether or not Bayhill was properly formed as an LLC,
              as the record below shows without dispute, Bayhill paid
              taxes each year . . . , and otherwise meets all criteria for a
              de facto LLC or an LLC by estoppel and the Government
              has no standing to challenge the same in any event . . . . It
              is not material to the appeal based on the manner in
              which the lower court addressed it.
This contention’s cursory mention in two footnotes is insufficient for our

consideration of whether Bayhill is a de facto LLC or one by estoppel;

                                           16
             Case: 11-15670     Date Filed: 06/13/2013   Page: 17 of 27


accordingly, the contention is abandoned. See, e.g., Fed. R. App. P. 28(a)(9); In re

Globe Mfg. Corp., 567 F.3d 1291, 1297 n.3 (11th Cir. 2009) (cursory briefing of

argument deemed waived); Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir.

1998) (acknowledging issue in briefing without argument deemed abandoned);

Cont’l Technical Servs., Inc. v. Rockwell Int’l Corp., 927 F.2d 1198, 1199 (11th

Cir. 1991) (“An argument not made is waived”.).

      In the light of Bayhill’s not being a properly formed LLC, our evaluating the

district court’s granting summary judgment to the Government against Bayhill

requires our considering whether Bayhill, despite its not being an LLC, is an entity

that can make an appearance. If we conclude it can do so, we must then decide

whether it has standing to file a verified claim, either on its behalf or on behalf of

Westmore, Efficient Realty FL, and Efficient Realty PA. Finally, if we decide

Bayhill has standing, we must still decide whether its claim was filed properly.

For the reasons presented infra, because we hold Bayhill can make an appearance

but lacks standing, we do not reach proper filing vel non.

                                          1.

      Standing, of course, is a threshold issue, subject to de novo review. E.g.,

Region 8 Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806

(11th Cir. 1993).    A forfeiture claimant must satisfy both constitutional and

statutory standing requirements to file a verified claim properly. E.g., United


                                         17
             Case: 11-15670     Date Filed: 06/13/2013    Page: 18 of 27


States v. $38,000.00 in United States Currency, 816 F.2d 1538, 1543 (11th Cir.

1987).

      Claimant is required first to demonstrate an interest in the property sufficient

for Article III standing; “otherwise, there is no ‘case or controversy,’ in the

constitutional sense, capable of adjudication in the federal courts”. Id. (citation

omitted). If claimant shows that interest, the well-known three-factor test for

standing requires: (1) claimant’s having suffered an “‘injury in fact’—an invasion

of a legally protected interest that is (a) concrete and particularized, and (b) actual

or imminent, not conjectural or hypothetical”; (2) a causal connection between the

injury and the complained-of conduct; and (3) redressibility of the injury by a

favorable decision. United States v. Hays, 515 U.S. 737, 743 (1995) (citing Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).

      Ownership is not required for Article III standing; a possessory interest will

suffice. E.g., $38,000.00, 816 F.2d at 1544. Such interests are evaluated under

state law; thereafter, federal law determines whether those interests may be

forfeited. United States v. Fleet, 498 F.3d 1225, 1231 (11th Cir. 2007).

      The purpose of claimant’s being required also to establish statutory standing

is, inter alia, to “minimize the danger of false claims by requiring claims to be

verified or solemnly affirmed”. United States v. $8,221,877.16 in U.S. Currency,

330 F.3d 141, 150 n.9 (3d Cir. 2003). Governing this action are 18 U.S.C. § 983,


                                          18
             Case: 11-15670    Date Filed: 06/13/2013   Page: 19 of 27


which identifies the general rules for civil forfeiture proceedings, and the

corresponding Federal Rule of Civil Procedure “Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions”. See Fed. R. Civ. P. Supp. R.

A(1)(B) (Supp. R.) (supplemental rules govern “forfeiture actions in rem arising

from a federal statute”).

      Any person or entity asserting a claim in a civil forfeiture in rem proceeding

“may contest the forfeiture by filing a claim in the court where the action is

pending”. Supp. R. G(5)(a)(i). To satisfy statutory standing, the claim must, inter

alia, “identify the specific property claimed”; “identify the claimant and state the

claimant’s interest in the property”; and “be signed by the claimant under penalty

of perjury”. Supp. R. G(5)(a)(i)(A)-(C). See also 18 U.S.C. § 983(a)(2)(c) (claim

must: identify specific property claimed; state claimant’s interest in that property;

and “be made under oath, subject to penalty of perjury”).           Although strict

adherence to the filing requirements is necessary to perfect statutory standing,

United States v. Real Prop., 135 F.3d 1312, 1316 (9th Cir. 1998) (collecting cases

where courts condition standing to contest forfeiture or garnishment actions on

strict compliance with filing requirements), “technical noncompliance with the

procedural rules governing the filing of claims may be excused”, United States v.

Premises & Real Prop. at 4492 Livonia Rd., Livonia, N.Y., 889 F.2d 1258, 1262

(2d Cir. 1989). Our research has not revealed any decisions striking a claim, under


                                         19
               Case: 11-15670   Date Filed: 06/13/2013   Page: 20 of 27


analogous circumstances, for failure to satisfy Supplemental Rule G’s statutory-

standing requirements.

         Rossi’s signing the verified claim on behalf of Bayhill Development, LLC,

constitutes, at most, excusable technical noncompliance. Rossi signed the verified

claim on behalf of Bayhill Development, LLC, and he “solemnly affirmed” its

validity under penalty of perjury. See, e.g., Supp. R. G, advisory comm. notes sub.

5 (“An artificial body that can act only through an agent may authorize an agent to

sign for it.”). Therefore, Bayhill Development, LLC, by and through Rossi, is

“properly before the court” within the technical meaning of Supplemental Rule

G(5); on the other hand, of course, whether a non-existent legal entity can

ultimately assert a valid claim is, as the magistrate judge recommended and the

district court held, a question of “substantive standing jurisprudence” in

determining whether the requisite Article III case or controversy exists.      Our

technical-noncompliance ruling also comports with the need to consider Rule G(8)

with the leniency accorded parties under the liberal amendment provisions of

Federal Rule of Civil Procedure 15. See Supp. R. G, advisory comm. notes sub. 8

(“As with other pleadings, the court should strike a claim or answer only if

satisfied that an opportunity should not be afforded to cure the defects under Rule

15.”).

                                         2.


                                         20
             Case: 11-15670      Date Filed: 06/13/2013    Page: 21 of 27


      As discussed, although Bayhill may have complied with the technical

requirements of the supplemental rules, it must have substantive standing to

contest the civil forfeiture in rem. Bayhill’s verified claim states it is filed “on

behalf of Bayhill and those other entities in which Bayhill is a member to ten

percent (10%) of the value of the underlying defendant properties”. Accordingly,

it must be determined: (a) whether Bayhill has standing to assert a claim on its

own behalf; and (b) whether it has standing to assert a claim on behalf of

Westmore, Efficient Realty FL, and Efficient Realty PA.

                                           a.

      As stated above, to have standing, Bayhill must first have an ownership

interest (a possessory interest will suffice) in the defendant properties.         Such

interest is evaluated by the law of the jurisdiction creating the asserted interest, i.e.

state law, see United States v. Ramunno, 599 F.3d 1269, 1272 (11th Cir. 2010),

which, here, is that of Florida and Pennsylvania.            Under both Florida and

Pennsylvania law, property acquired by an LLC is property of that LLC. FLA.

STAT. § 608.425 (property contributed to the LLC, acquired by the LLC through

purchase, or acquired with LLC funds is property of the LLC); 15 PA. CONS. STAT.

ANN. § 8923 (“A member has no interest in specific property of a[n] [LLC].”)

Because Bayhill’s claimed interest in the properties arises only out of its

membership in the LLCs owning those properties, Bayhill cannot assert a claim on


                                           21
              Case: 11-15670   Date Filed: 06/13/2013   Page: 22 of 27


its own behalf. Accordingly, the district court properly granted summary judgment

in this regard.

                                          b.

      Bayhill’s not having standing to assert a claim on its own behalf does not

alone prevent its asserting a claim on behalf of Westmore, Efficient Realty FL, and

Efficient Realty PA.      Again, Florida and Pennsylvania law inform this

determination.

      The three LLCs provided in their respective operating agreements that each

LLC would be manager-managed (as opposed to member-managed), as allowed

under Florida and Pennsylvania law.        FLA. STAT. § 608.422 (if provided in

operating agreement, management of LLC shall be vested in manager or managers

and LLC shall be a manager-managed company); 15 PA. CONS. STAT. ANN.

§ 8941(b) (management of company shall be vested, as provided in certificate of

organization, in one or more managers).

      Under both States’ laws, a member of a manager-managed LLC does not

have the authority to act on behalf of the LLC solely by reason of being a member,

FLA. STAT. § 608.4235, 15 PA. CONS. STAT. ANN. § 8943; nor is a member the

proper party to proceedings by or against that LLC, FLA. STAT. § 608.462, 15 PA.

CONS. STAT. ANN. § 8991(b). In Pennsylvania, however, a member may file an




                                          22
             Case: 11-15670     Date Filed: 06/13/2013    Page: 23 of 27


action on behalf of the LLC, if authorized by vote of the members. 15 PA. CONS.

STAT. ANN. § 8992(1).

      Bayhill asserts the adopted R&R “confused the concept of ‘authority’ with

‘standing’” because Bayhill was acting as the LLCs’ agent; in that vein, Bayhill

maintains it had the “authority” to file on behalf of the LLCs and its standing is

irrelevant. The above statutes clearly refute this assertion.

      Bayhill also contends it and Gannon became managers of the LLCs—and,

thus, the proper parties to file verified claims on behalf of those LLCs—after the

criminal forfeiture left only Bayhill and Gannon as the remaining members of the

LLCs; it asserts they became managers after Bayhill and Gannon voted each other

as managers, as provided for in the respective LLCs’ operating agreements. As the

adopted R&R concluded, however, this contention is without merit. Bayhill is

correct that the operating agreements allow Bayhill and Gannon, as members, to

remove and replace managers by vote. Operating Agreements at § 4.1 (powers of

LLC exercised by authority of one manager, “as may be determined by the

unanimous consent of all of the Members from time to time”). Statutory law

allows the same. See FLA. STAT. § 608.422(4)(c)(1) (manager must be, inter alia,

replaced by vote, approval, or consent of majority-in-interest of members), 15 PA.

CONS. STAT. ANN. § 8942(a) (affirmative vote or consent of majority of members

entitled to vote on matter required to decide any matter to be acted upon by


                                          23
             Case: 11-15670     Date Filed: 06/13/2013     Page: 24 of 27


members or managers). Any substantive merit to this contention fails, however, as

an evidentiary matter. We agree with the adopted R&R’s analysis and conclusion:

             The argument itself relies on the declaration of Bayhill’s
             attorney in this action . . . , in which [he], as the witness,
             attempts to show through hearsay that the Claimants “as
             the only remaining members,” of the [LLCs], voted and
             agreed to serve as the LLCs’ agents to file the claims at
             issue. . . . No date is provided as to when this action
             allegedly took place, nor is any supporting
             documentation offered into evidence to prove the
             existence of the alleged resolutions voted upon. More
             importantly, the “declarant” stating that the vote took
             place and describing the actions taken is not alleged to
             have been present at the vote and, therefore, cannot speak
             from personal knowledge, but only from what Claimants
             told him. This, of course, is the purest form of
             inadmissible hearsay.

All Funds in the Account of Prop. Futures, Inc., 820 F. Supp. 2d at 1331-32.

      As the adopted R&R states correctly: “As an in rem proceeding, a civil

forfeiture action is unlike most other civil actions in that the defendant is the

property subject to forfeiture and, as such, it is the claimant, not the plaintiff, who

has the burden to demonstrate standing by a preponderance of the evidence”. Id. at

1325 (emphasis added) (citing $38,000.00, 816 F.2d at 1543 n.11; Supp. R.

G(8)(c)(i)(B) (at any time before trial, Government may move to strike claim

because claimant lacks standing).       Bayhill has failed to satisfy its burden of

demonstrating it had authority to file a claim on behalf of Westmore, Efficient

Realty FL, and Efficient Realty PA.


                                          24
             Case: 11-15670     Date Filed: 06/13/2013    Page: 25 of 27


      A final point on standing vel non compels addressing the following

Pennsylvania statute: “The lack of authority of a member or manager to sue on

behalf of a limited liability company may not be asserted as a defense to an action

by the company or by the company as a basis for bringing a subsequent suit on the

same cause of action”. 15 PA. CONS. STAT. ANN. § 8993. At first glance, this

appears to bar the Government’s challenging Bayhill’s filing a claim on behalf of

Efficient Realty PA. The statute, however, is inapplicable.

      At the outset, the Pennsylvania statute contemplates when a member or

manager files an action, as opposed to when such member or manager files a claim

in a civil forfeiture in rem action. As we are unaware of the statute’s being applied

in this manner, we will not extend its reach in this circumstance.

      The committee comments to this Pennsylvania statute provide further

support for this conclusion, identifying the purpose of the statute as preventing a

company “from relitigating claims that were brought or settled without authority”.

15 PA. CONS. STAT. ANN. § 8993 comm. cmt. In the committee’s view, the

purpose of questioning a member or manager’s authority to file an action is to

protect passive members; accordingly, “as long as errant litigants are liable for

damages”, this defense is unnecessary. Id. This is not the purpose of questioning

authority in the instance of a civil forfeiture in rem proceeding.




                                          25
              Case: 11-15670   Date Filed: 06/13/2013   Page: 26 of 27


      Indeed, pursuant to Supplemental Rule G(8)(c), the Government is provided

direct authority to question Bayhill’s standing; the Rule provides, in relevant part:

“At any time before trial, the [G]overnment may move to strike a claim or

answer . . . because the claimant lacks standing”. Supp. R. G(8)(c)(i)(B). The

authority to file a claim is part of the statutory-standing equation. Occurring here,

the Government’s motion to strike was presented “as a motion to determine after a

hearing or by summary judgment whether the claimant can carry the burden of

establishing standing by a preponderance of the evidence”.                Supp. R.

G(8)(c)(ii)(B).

      Because the Supplemental Rules explicitly allow the Government to

question Bayhill’s standing to file a verified claim on behalf of Efficient Realty

PA, we conclude the Pennsylvania statute is not applicable in this context.

Accordingly, the district court properly concluded Bayhill lacks standing for all

three LLCs.

                                         3.

      As stated supra, because Bayhill lacks standing to assert a claim on behalf of

itself or of Westmore, Efficient Realty FL, and Efficient Realty PA, we do not

reach whether Bayhill properly filed a claim.

                                        III.




                                         26
            Case: 11-15670   Date Filed: 06/13/2013   Page: 27 of 27


     For the foregoing reasons, the appeal from the 11 October 2011 order

denying attorney’s fees and costs is DISMISSED; the 13 October 2011 Rule 54(b)

judgment is AFFIRMED.




                                      27